Title: To James Madison from William Stewart, 28 October 1802 (Abstract)
From: Stewart, William
To: Madison, James


28 October 1802, London. Acknowledges the recent receipt of JM’s letter of 4 May enclosing his commission as consul at Smyrna, Gallatin’s circular to collectors, and the instructions of 1 Aug. “The other instructions referred to in above letter were not inclosed.” This will be no inconvenience as Erving has allowed Stewart to copy his, which presumably are the same. Requests that JM forward the originals to Smyrna. “Not being able to find at this place two American citizens known to me, I have sent the blank bonds to my friends in Philadelphia, who will have them filled up and returned to your office.” Asks JM to thank the president for the appointment. Will do everything he can to fulfill the duties of his office. Adds in a postscript that he will write next from Smyrna, for which he leaves in a few days.
 

   
   RC (DNA: RG 59, CD, Smyrna, vol. 1). 2 pp.



   
   Letter not found (calendared in PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:185).




   
   For JM’s 1 Aug. 1801 circular letter to consuls, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:1–4; for Gallatin’s circular to the collectors, see Gallatin to JM, 22 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:453–54 and n. 1). The missing instructions were probably JM’s 10 June 1801 standing instructions to American consuls and vice-consuls (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:288–89).



   
   A full transcription of this document has been added to the digital edition.

